DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in China on 6/20/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese applications as required by 37 CFR 1.55.
NOTE: in the absence of these documents, the office cannot evaluate at this time whether all of the information in the present US application can be found in the priority documents relied upon for the priority claim.   

Election/Restrictions
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In addition, it is not clear what “to” is referring to. 
“Heat Pump System with Electromagnetic-Induction Heating and Control Method Therefor”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The last line reads “the induction heating sheet being coupled with the electromagnetic induction wire coil by communication.”  The meaning of “by communication” is not clear.
Claims 3, 9 
The claim recites, “wherein the heat exchange tube has two opposite outer surfaces being a first surface and a second surface” which is indefinite.  The cross section of the tube is not shown, but in the absence of further limitations the cross section can include circular or elliptical cross sections, which have once continuous surface and do not have opposite surface.       




US 8,657,207 to Back (cited by applicant on an IDS)
WO 2014/117511 to Zheng (cited by applicant on an IDS)
Regarding claim 1, Back teaches a heat pump system, comprising:
an outdoor heat exchanger (23, Fig. 1, Fig. 5); and
an electromagnetic heating assembly (60, Fig. 5, col. 10 lines 1-35), comprising:
an insulation plate (ceramic plate 61), and an electromagnetic induction wire coil (62),
the electromagnetic induction wire coil (62) being attached to the insulation plate (61), the insulation plate being connected to the outdoor heat exchanger.
Back does not teach, 
an induction heating sheet, the induction heating sheet being in contact with the outdoor heat exchanger, and the induction heating sheet being coupled with the electromagnetic induction wire coil by communication.
Zheng teaches
In figure 1 an electromagnetic heating module (12, abstract) heats a metal heating element (11), i.e. the metal heating element is the “induction heating sheet.”  The induction heating sheet (11) is in contact with a heat exchanger (20, 31, Fig. 1), and the induction heating sheet is coupled to the electromagnetic heating module.  

To the extent the applicant does not agree that the electromagnetic induction wire coil (62) is attached to the insulation plate (61), the insulation plate being connected to the outdoor heat exchanger, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Back, to include this limitation, for example, to facilitate the installation and removal of all of the parts as one unit.    

Regarding claim 8, Back as modified teaches the heat pump system according to claim 1, but does not teach,
wherein two electromagnetic heating assembles are provided, the induction heating sheet, the insulation plate, and the electromagnetic induction wire coil of each of the electromagnetic heating assemblies are superposed in sequence, and the induction heating sheet is attached to an outer surface of the outdoor heat exchanger.
The use of two heating assemblies would be an obvious feature to include since the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.  In the present case, adding another heating sheet will allow more heat to be transferred to the heat exchanger. 

However, when Back is modified in view of Zheng, Zheng teaches the induction heating sheet (11) is attached to an outer surface of the heat exchanger.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Back, in view of Zheng, to use the claimed sequence.  Placing the induction heating sheet directly on the heat exchanger will facilitate the transfer of heat into the heat exchanger.  Placing the insulating plate as claimed will prevent heat loss to areas other than the heat exchanger, and will also shield induction wire coil from heat generated in the induction plate.   

Regarding claim 10, Back as modified teaches the heat pump system according to claim 1, wherein the electromagnetic induction wire coil is circular, oval, or polygonal.
(oval, see Zheng Fig. 1 and compare with applicant’s Fig. 9)



US 8,657,207 to Back (cited by applicant on an IDS)
WO 2014/117511 to Zheng (cited by applicant on an IDS)
US 2008/0277095 to Zhai
	Regarding claim 2, Back as modified teaches the heat pump system according to claim 1, but does not teach,

Zhai teaches a heat exchanger configured as a heat exchange tube (112, Fig. 2, par. 8) with microchannels tube (par. 8).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Back, in view of Zhai, to use the tube design of Zhai, because microchannels improve the heat transfer characteristics involved in transferring heat into or out of a working medium in the tube by providing a high surface area to volume ration. 
Further, when Back is modified in view of Zheng as described in the rejection of claim 1, the insulation plate will still be attached to outer peripheral wall of the heat exchange tube.
The references do not teach that the induction heating sheet is located in the heat exchange tube.  However, this would be an obvious feature to include since the courts have held that the mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.C.  In the present case, there is no unexpected result, because the induction heating sheet on the inside will transfer heat into the heat exchanger is the same manner as when it is placed on the outer surface. 

Regarding claim 3, Back as modified in view of Zhai teaches the heat pump system according to claim 2, wherein the heat exchange tube has two opposite outer surfaces being a first surface and a second surface (apparent from Fig. 2).
Back does not teach,
two insulation plates are provided, the two insulation plates being a first insulation plate and a second insulation plate, the first insulation plate is attached to the first surface, and the second insulation plate is attached to the second surface; and
two electromagnetic induction wire coils are provided, the two electromagnetic induction wire coils being a first electromagnetic induction wire coil and a second electromagnetic induction wire coil, the first electromagnetic induction wire coil is attached to the first insulation plate, and the second electromagnetic induction wire coil is attached to the second insulation plate.
However, these are obvious features to include since the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.  In the present case, adding another heating sheet will allow more heat to be transferred to the heat exchanger. 

Regarding claim 4, Back as modified in view of Zhai teaches the heat pump system according to claim 1, wherein the outdoor heat exchanger is configured as a microchannel plate. (Zhai, Par. 8). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Back, in view of Zhai, to use the tube design of Zhai, because microchannel tube improve the heat transfer characteristics involved in 

Regarding claim 5, Back as modified teaches the heat pump system according to claim 4, wherein the induction heating sheet is attached to an outer peripheral wall of the outdoor heat exchanger. (see Fig 1. 5 of Zheng)

Regarding claim 6, Back as modified teaches the heat pump system according to claim 4, including one induction sheet on one side of the heat exchanger tube, and an insulation plate attached to the induction heating sheet, but does not teach, 
a second induction heating sheet on the opposite side of the tube.   
However, this would be an obvious feature to include since the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.  In the present case, adding another heating sheet will allow more heat to be transferred to the heat exchanger. 

Regarding claim 7, Back as modified teaches the heat pump system according to claim 4, wherein two microchannel plates are provided (Zhai, Fig. 2, multiple items 12) but does not teach, 
the induction heating sheet is sandwiched between the two microchannel plates.
However, the prior art discussed thus far teaches that the induction sheets are placed on outside surfaces of the tube, and in Fig. 2 of Zhai, it is readily apparent that 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Back, in view of Zhai, to use the claimed arrangement, so that the enhanced heating effect provided by the induction sheet can be applied to multiple tubes. 

Regarding claim 9, Back as modified teaches the heat pump system according to claim 8, but does not teach, 
wherein the two electromagnetic heating assembles are arranged at opposite surfaces of the outdoor heat exchanger respectively.
The use of two heating assemblies would be an obvious feature to include since the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.  In the present case, adding another heating sheet will allow more heat to be transferred to the heat exchanger. 
Regarding the “opposite surfaces”, Zhai teaches the use of microchannel tubes that provide flat opposite surfaces, (ie. upper and lower surfaces when viewing the figure). (112, Fig. 2, par. 8)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Back, in view of Zhai, to use the tube design of Zhai, because microchannels improve the heat transfer characteristics involved in 

Regarding claims 13-20, these narrow their parent claims with limitations that have already been addressed in the rejections of other claims, as noted below, and are obvious for the same reasons.  

13. (New) The heat pump system according to claim 5, wherein the electromagnetic heating assembly comprises two induction heating sheets, the two induction heating sheets are located at opposite outer surfaces of the microchannel plate, and the insulation plate is attached to one of the induction heating sheets. (see rejection of claim 6)

14. (New) The heat pump system according to claim 5, wherein two microchannel plates are provided, and the induction heating sheet is sandwiched between the two microchannel plates. (see rejection of claim 7)

15. (New) The heat pump system according to claim 6, wherein two microchannel plates are provided, and the induction heating sheet is sandwiched between the two microchannel plates. (see rejection of claim 7)

16. (New) The heat pump system according to claim 2, wherein two electromagnetic heating assembles are provided, the induction heating sheet, the 

17. (New) The heat pump system according to claim 3, wherein two electromagnetic heating assemblies are provided, the induction heating sheet, the insulation plate, and the electromagnetic induction wire coil of each of the electromagnetic heating assemblies are superposed in sequence, and the induction heating sheet is attached to an outer surface of the outdoor heat exchanger. (see rejection of claim 8)

18. (New) The heat pump system according to claim 4, wherein two electromagnetic heating assembles are provided, the induction heating sheet, the insulation plate, and the electromagnetic induction wire coil of each of the electromagnetic heating assemblies are superposed in sequence, and the induction heating sheet is attached to an outer surface of the outdoor heat exchanger. (see rejection of claim 8)

19. (New) The heat pump system according to claim 5, wherein two electromagnetic heating assembles are provided, the induction heating sheet, the insulation plate, and the electromagnetic induction wire coil of each of the  electromagnetic heating assemblies are superposed in sequence, and the induction 

20. (New) The heat pump system according to claim 6, wherein two electromagnetic heating assembles are provided, the induction heating sheet, the insulation plate, and the electromagnetic induction wire coil of each of the electromagnetic heating assemblies are superposed in sequence, and the induction heating sheet is attached to an outer surface of the outdoor heat exchanger. (see rejection of claim 8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763